Case 3:19-mc-00037-KRG Document1 Filed 10/24/19 Page 1of3

AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

 

UNITED STATES DISTRICT COURT

for the
Northern District of Illinois

Natalie Lebeda
Plaintiff
Vv.
Weinberg Mediation Group, LLC, et al.
Defendant

Civil Action No. 19-cv-1517

—S—_— aS

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) August 21,2019

| also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: October 3, 2019
CLERK OF COURT

  

or Deputy Clerk
Case 3:19-mc-00037-KRG Document1 Filed 10/24/19 Page 3 of 3
ILND 450 (Rev GBSE Lids Ad AQcument #: 23 Filed: 08/21/19 Page 1 of 1 PageilD #:152

IN THE UNITED STATES DISTRICT COURT
FOR THE
NORTHERN DISTRICT OF ILLINOIS
Natalie Lebeda,
Plaintiff,
Case No. 19 C 1517
v. Judge Robert M. Dow. Jr.
Weinberg Mediation Group, LLC, et al..
Defendants.
JUDGMENT IN A CIVIL CASE
Judgment is hereby entered (check appropriate box):
i] in favor of plaintiff Natalie Lebeda
and against defendants Weinberg Mediation Group, LLC and Jerald Verhagen
in the amount of $4,924.50,

which [_] includes pre—judgment interest.
[X] does not include pre—judgment interest.

Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

Plaintiff shall recover costs from defendant(s).

 

[| in favor of defendant(s)
and against plaintiff(s)

Defendant(s) shall recover costs from plaintiff(s).

 

 

L] other:
This action was (check one):
[_] tried by a jury with Judge presiding, and the jury has rendered a verdict.
[_] tried by Judge without a jury and the above decision was reached.

[x] decided by Judge Robert M. Dow, Jr. on a motion for default judgment.

Date: 8/21/2019 Thomas G. Bruton, Clerk of Court

Amanda Scherer, Deputy Clerk
